By the Court.

Stephens, J.,
delivering the opinion.
1. There was some controversy in this case, as to whether or not a proposition, to which the Judge expressed his assent during the argument to the jury, and in their hearing, ought to be regarded as a charge on which error may be assigned. We think it ought to be so regarded, for the remark put the jury in possession of the Judge’s opinion as effectually as a formal charge could have done.
2. The substance of the remark, or charge, was that there was nothing wanting to complete Glover’s liability if he had made the false representation, knowing it to be false, and the credit had been given to Lawrence on the faith of it. This omits another element necessary to the right of action, and that is some indication, either in the representation, or in the surrounding circumstances, of the extent to which the credit may safely go. If the representation, as illustrated by the circumstances, does not point with reasonable certainty to the amount of the expected credit, it ought not to serve as a foundation for any credit at all. A reasonable man would *93not act on it. The person who knowingly makes a false representation is responsible for the legitimate appropriate consequences of his falsehood, but not for the consequences which another’s folly or imprudence may tack to it. This same principle was distinctly held by this Court in the case of Hopkins, Allen & Co. vs. Cooper and Gilliland, 28 Ga. Rep., 392.
Judgment reversed.